DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for foreign priority based on documents retrieved by the United States Patent and Trademark Office is recognized.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-19, 22-23, 25, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent Application Publication 2014/0344087 A1) in view of Davis et al. (US Patent Application Publication 2016/0364634 A1).
Regarding Claim 14, Lewis teaches:
An inspection system comprising: 
a database in which types of objects and standard weights of the objects are stored in association with each other (See Lewis ¶ [0038] - describes a memory of an inventory management system comprising a master product list comprising identifying information relating to each of said products on said list, including the weight of said each product); 
a camera configured to acquire an image of the objects placed on a platform (See Lewis ¶ [0021 and 0032] - describes an inventory management system comprising an interrogation zone near a check out area of a store, wherein said interrogation zone comprises, in part, a camera that captures images of items in a cart on a scale/ platform); 
an image recognition device configured to recognize the types of the objects in the image (See Lewis ¶ [0032] - describes the camera outputting images to image processing software, wherein said images are used to identify the items present in a shopping cart);
a scale configured to measure weights of the objects (See Lewis ¶ [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty cart to yield the weight of said contents); and 
a processor, wherein the processor is configured to (See Lewis ¶ [0027-0028] - describes the system using a processor to execute instructions stored in a memory): 
determine an actual total weight of all of the objects on the platform based on the measured weights obtained from the scale (See Lewis ¶ [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty cart to yield the weight of said contents and [0047] - describes the system calculating a total weight for items within a cart); 
(See Lewis ¶ [0052] - describes the system determining weights of items based on a master product list, wherein the system selects items from said list based on the identified RFID tags for said items and [0053-0054] - describes the system using a tare of items in a cart to determine a total weight of said items, a processed captured image of items in a cart and RFID tags on each of said items in a cart as cross references used together to identify said items in a cart with a certain degree of confidence);
compare the actual total weight to the calculated total weight (See Lewis ¶ [0052-0053] - describes the system comparing the measured weights of items and the expected weights of items that is based on the item properties [from the master product list]); and 
based on the comparison, determine whether or not there is a mismatch between the actual total weight and the calculated total weight;  (See Lewis ¶ [0052-0054] - describes the system determining if these compared weight values match exactly or are within a differential threshold value, wherein an audit of the items is performed if the product counts don’t match).
Lewis does not explicitly teach:
determine a calculated total weight of the standard weights associated with the types of the objects recognized by the image recognition device by referring to the database, and identify an object that is not a cause of the mismatch when the actual total weight and the calculated total weight are mismatched with each other.  This is taught by Davis (See ¶ [0232-0233] - describes a system for identifying a pile of merchandise at a retail checkout with multiple types of cameras and [0279-0286] - describes the system identifying individual objects within the pile based on image data and weight data, wherein said weight data is based on reference weight from the identified objects that is added up to represent a total weight of identified objects within said pile.  The weight of unidentified (mismatched) objects are what remains when the total weight of identified objects (not mismatched) is subtracted from a measured weight of the pile (total weight) at the checkout and [0518] - describes image data is processed in a cloud to analyze said images for correlations with multiple product data points, including weight, to build a knowledge base to optimize further checkout operations, wherein said knowledge base is periodically downloaded to the devices of the checkout system).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight references for image based identified objects in a system that uses image and weight data for object identification, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 16, modified Lewis teaches:
The inspection system according to claim 14, wherein the processor is configured to ascertain an excess weight of the actual total weight over the calculated total weight (See Lewis ¶ [0047-0048] - describes the system comparing the measured total weight of items and the expected total weight of items to determine if the measured total weight exceeds the expected total weight).
Regarding Claim 17, modified Lewis teaches:
The inspection system according to claim 16, wherein the processor is configured to identify, based on the ascertained excess weight, types of the objects that are a cause of a mismatch between the actual total weight and the calculated total weight (See Lewis ¶ [0047-0048] - describes the system comparing the measured total weight of items and the expected total weight of items to determine if the measured total weight exceeds the expected total weight and applying a tare weight for items that are not on the master list [a purse, a child, etc.] to rectify the weight differential and [0052-0057] - describes the system evaluating each listed product that has been identified for a given order and determining if said item is likely responsible for a perceived margin of error between a product list generated by RFID tagged items that includes a registered weight of said items and a measured weight of said items).
Regarding Claim 18, modified Lewis teaches:
The inspection system according to claim 16, wherein the processor is configured to identify, based on the ascertained excess weight, types of the objects that are not a cause of a mismatch between the actual total weight and the calculated total weight (See Lewis ¶ [0052-0064] - describes the system evaluating each listed product that has been identified for a given order and determining if said item is likely responsible for a perceived margin of error between a product list generated by RFID tagged items that includes a registered weight of said items and a measured weight of said items, wherein said system further performs six iterations of product analysis to increase the level of confidence said system has with each product identification).
Regarding Claim 19, modified Lewis teaches:
The inspection system according to claim 14, wherein the processor is configured to ascertain a total monetary amount of the objects on the platform based on a recognition result by the image recognition device (See Lewis ¶ [0003] - describes a typical checkout process that involves scanning each item involved in a given order while a computer records information about each item, including price, and sums the individual prices of items into a total amount after all of the items have been scanned for said order, [0038] - describes the system using a master product list that includes pricing information for each item on said list and [0052-0054] - describes the system using a product count obtained by image analysis, among other means, to assess the value of items in a cart).
Regarding Claim 22, Lewis teaches:
An inspection system comprising: 
a camera configured to acquire an image of objects placed on a platform (See Lewis ¶ [0021] - describes an inventory management system comprising an interrogation zone near a check out area of a store, wherein said interrogation zone comprises, in part, a camera that captures images of items in a cart on a scale/ platform); 
an image recognition device configured to recognize types of the objects on the image (See Lewis ¶ [0021] - describes the camera outputting images to image processing software, wherein said images are used to identify the items present in a shopping cart); 
a scale configured to measure weight of the objects (See Lewis ¶ [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty to yield the weight of said contents); and 
a processor, wherein the processor is configured to (See Lewis ¶ [0027-0028] - describes the system using a processor to execute instructions stored in a memory): 
(See Lewis ¶ [0053-0054] - describes the system using a tare of items in a cart to determine a total weight of said items, a processed captured image of items in a cart and RFID tags on each of said items in a cart as cross references used together to identify said items in a cart with a certain degree of confidence); and 
determine whether or not there is a mismatch between the measured weight obtained from the scale and the weight determined based on the recognition result (See Lewis ¶ [0052-0054] - describes the system determining if these compared weight values match exactly or are within a differential threshold value, wherein an audit of the items is performed if the product counts don’t match); 
.
Lewis does not explicitly teach:
determine weight of the objects based on a recognition result by the image recognition device; and identify an object that is not a cause of the mismatch when the measured weight obtained from the scale and the weight determined based on the recognition result by the image recognition device are mismatched with each other.  This is taught by Davis (See ¶ [0232-0233] - describes a system for identifying a pile of merchandise at a retail checkout with multiple types of cameras and [0279-0286] - describes the system identifying individual objects within the pile based on image data and weight data, wherein said weight data is based on reference weight from the identified objects that is added up to represent a total weight of identified objects within said pile.  The weight of unidentified (mismatched) objects are what remains when the total weight of identified objects (not mismatched) is subtracted from a measured weight of the pile (total weight) at the checkout).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight references for image based identified objects in a system that uses image and weight data for object identification, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 23, modified Lewis teaches:
The inspection system according to claim 22, wherein the processor is configured to obtain prices of the objects based on the recognition result by the image recognition device and output information regarding the obtained prices (See Lewis ¶ [0003] - describes a typical checkout process that involves scanning each item involved in a given order while a computer records information about each item, including price, and sums the individual prices of items into a total amount after all of the items have been scanned for said order, [0038] - describes the system using a master product list that includes pricing information for each item on said list and [0052-0054] - describes the system using a product count obtained by image analysis, among other means, to assess the value of items in a cart).
Regarding Claim 25, modified Lewis teaches:
The inspection system according to claim 23, further comprising: 
a storage device, wherein: 
the inspection system is configured to store in association with each other the prices and the information identifying the types on the storage device ; and 
the processor is configured to obtain the prices from the storage device based on the types identified by the recognition result by the image recognition device (See Lewis ¶ [0038] - describes the system using a master product list that includes pricing information for each item on said list and [0052-0054] - describes the system using a product count obtained by image analysis, among other means, to assess the value of items in a cart).
Regarding Claim 28, Lewis teaches:
A cash register system, comprising (See Lewis ¶ [0017] - describes the system comprising a checkout area with point of sale terminals, such as a cash register): 
a camera configured to acquire an image of objects placed on a platform (See Lewis ¶ [0021] - describes an inventory management system comprising an interrogation zone near a check out area of a store, wherein said interrogation zone comprises, in part, a camera that captures images of items in a cart on a scale/ platform); 
an image recognition device configured to recognize types of the objects on the image (See Lewis ¶ [0021] - describes the camera outputting images to image processing software, wherein said images are used to identify the items present in a shopping cart); 
a scale configured to measure weight of the objects (See Lewis ¶ [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty to yield the weight of said contents); and 
at least one processor, wherein the at least one processor is configured to (See Lewis ¶ [0027-0028] - describes the system using a processor to execute instructions stored in a memory): 
(See Lewis ¶ [0053-0054] - describes the system using a tare of items in a cart to determine a total weight of said items, a processed captured image of items in a cart and RFID tags on each of said items in a cart as cross references used together to identify said items in a cart with a certain degree of confidence); 
determine whether or not there is a mismatch between the measured weight obtained from the scale and the weight determined based on the recognition result (See Lewis ¶ [0052-0054] - describes the system determining if these compared weight values match exactly or are within a differential threshold value, wherein an audit of the items is performed if the product counts don’t match);

obtain prices of the objects based on the recognition result 
perform an accounting process based on the obtained prices (See Lewis ¶ [0003] - describes a typical checkout process that involves scanning each item involved in a given order while a computer records information about each item, including price, and sums the individual prices of items into a total amount after all of the items have been scanned for said order, [0038] - describes the system using a master product list that includes pricing information for each item on said list and [0052-0054] - describes the system using a product count obtained by image analysis, among other means, to assess the value of items in a cart and adding up said data to yield a total value).
Lewis does not explicitly teach:
determine weight of the objects based on the recognition result by the image recognition device, identify an object that is not a cause of the mismatch when the measured weight obtained from the scale and the weight determined based on the recognition result by the image recognition device are mismatched with each other.  This is taught by Davis (See ¶ [0232-0233] - describes a system for identifying a pile of merchandise at a retail checkout with multiple types of cameras and [0279-0286] - describes the system identifying individual objects within the pile based on image data and weight data, wherein said weight data is based on reference weight from the identified objects that is added up to represent a total weight of identified objects within said pile.  The weight of unidentified (mismatched) objects are what remains when the total weight of identified objects (not mismatched) is subtracted from a measured weight of the pile (total weight) at the checkout).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight references for image based identified objects in a system that uses image and weight data for object identification, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 30, Lewis teaches:
An inspection system, comprising: 
a camera configured to acquire an image of objects placed at a prescribed location (See Lewis ¶ [0021] - describes an inventory management system comprising an interrogation zone near a check out area of a store, wherein said interrogation zone comprises, in part, a camera that captures images of items in a cart on a scale/ platform); 
an image recognition device configured to recognize types of the objects on the image (See Lewis ¶ [0021] - describes the camera outputting images to image processing software, wherein said images are used to identify the items present in a shopping cart);
a detector, wherein the detector is configured to detect a number of the objects placed at the prescribed location based on weights of the objects placed at the prescribed location measured by a scale (See Lewis ¶ [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty to yield the weight of said contents, further, said item weight measurement is detected without the use of radio frequency devices); 
an alarm, wherein the alarm is configured to generate an alarm output in response to there being a mismatch (The specification of the instant application does not note any particular type of alarm, only alarm triggering events, therefore, See Lewis ¶ [0042-0046] - describes the system determining if the item tag data and item weight data match an expected value within a certain threshold, wherein a display lights to direct a user intending to purchase said items to a checkout area where a clerk will audit their order to check for errors.  Therefore, said display lighting is a type of alarm that triggers an audit event.) between (a) a number of the objects at the prescribed location (See Lewis ¶ [0052-0054] - describes the system determining if these compared weight values match exactly or are within a differential threshold value, wherein an audit of the items is performed if the product counts don’t match); and
a processor configured to  (See Lewis ¶ [0027-0028] - describes the system using a processor to execute instructions stored in a memory and [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty to yield the weight of said contents, further, said item weight measurement is detected without the use of radio frequency devices).
Lewis does not explicitly teach:
determined based on a recognition result by the image recognition device, identify an object that is not a cause of the mismatch between (a) the number of the objects at the prescribed location determined based on the recognition result by the image recognition device.  This is taught by Davis (See ¶ [0232-0233] - describes a system for identifying a pile of merchandise at a retail checkout with multiple types of cameras and [0279-0286] - describes the system identifying individual objects within the pile based on image data and weight data, wherein said weight data is based on reference weight from the identified objects that is added up to represent a total weight of identified objects within said pile.  The weight of unidentified (mismatched) objects are what remains when the total weight of identified objects (not mismatched) is subtracted from a measured weight of the pile (total weight) at the checkout).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight references for image based identified objects in a system that uses image and weight data for object identification, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 32, modified Lewis teaches:
The inspection system according to claim 30, wherein the inspection system is configured to determine presence of the mismatch by: 
ascertaining at least one weight of the objects placed at the prescribed location based on output of the scale (See Lewis ¶ [0030-0031] - describes the system using a scale to collect weight measurements of a shopping cart with items in it when said cart is within the interrogation zone, wherein said weight measurement is a total weight of the cart and contents of which the system applies a tare weight value for an empty to yield the weight of said contents); 
ascertaining weights of each of the objects placed on the prescribed location based on the recognition result by the image recognition device by referring to a database in which the types of the objects and standard weights of the objects are stored in association with each other (See Lewis ¶ [0003] - describes a typical checkout process that involves scanning each item involved in a given order while a computer records information about each item, including price, and sums the individual prices of items into a total amount after all of the items have been scanned for said order, [0038] - describes the system using a master product list that includes pricing information for each item on said list and [0052-0054] - describes the system using a product count obtained by image analysis, among other means, to assess the value of items in a cart); and 
comparing the at least one weight ascertained based on the scale output and the weights ascertained based on the recognition result by the image recognition device (See Lewis ¶ [0052-0054] - describes the system determining if these compared weight values match exactly or are within a differential threshold value, wherein an audit of the items is performed by the image processing device if the product counts don’t match).
Regarding Claim 32, modified Lewis teaches:
The inspection system according to claim 14, 
modified Lewis does not explicitly teach:
wherein the processor is configured to determine the calculated total weight based on the types of the objects recognized by the image recognition device.  This is taught by Davis (See ¶ [0118] - describes the system using a processor or a GPU to process information from captured images, [0232-0233] - describes a system for identifying a pile of merchandise at a retail checkout with multiple types of cameras and [0279-0286] - describes the system identifying individual objects within the pile based on image data and weight data, wherein said weight data is based on reference weight from the identified objects that is added up to represent a total weight of identified objects within said pile.  The weight of unidentified (mismatched) objects are what remains when the total weight of identified objects (not mismatched) is subtracted from a measured weight of the pile (total weight) at the checkout).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight references for image based identified objects in a system that uses image and weight data for object identification, thereby increasing the accuracy and efficiency of said system.



Claims 20-21, 26-27, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent Application Publication 2014/0344087 A1) in view of Davis et al. (US Patent Application Publication 2016/0364634 A1) and DeRaedt et al. (US Patent Application Publication 2016/0196707 A1).
Regarding Claims 20 and 26, modified Lewis teaches:
The inspection system according to claim 14 and 22,  
Lewis does not explicitly teach:
wherein the objects are gaming currency.  This is taught by DeRaedt (See ¶ [0033] - describes an apparatus that sorts gaming chips with RFID embedded devices, which are used as currency in the gaming industry).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate gaming currency as the type of products counted by a system that uses product weight and product information from tags associated with said products, thereby  increasing the accuracy and efficiency of said currency counting.
Regarding Claim 21, 27, 29 and 33, modified Lewis teaches:
The inspection/ cash register system according to claim 14, 22, 28 and 30,  
Lewis does not explicitly teach:
wherein the objects are gaming chips.  This is taught by DeRaedt (See ¶ [0033] - describes an apparatus that sorts gaming chips with RFID embedded devices, which are used as currency in the gaming industry).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate gaming chips as the type of products counted by a system that uses product weight and product information from tags associated with said products, thereby increasing the accuracy and efficiency of said chip counting.
Response to Remarks
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 14, 16-19, 22-23, 25, 28, 30 and 32, the rejection under 35 U.S.C. § 102 is overruled.  The amendments made to the claims further limit the invention of the instant application in a manner that is no longer anticipated by Lewis.  However, as described above, the applicant’s claims 14, 16-19, 22-23, 25, 28, 30, 32 and new claim 34 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Davis in the invention of Lewis, as a whole.
The applicant’s assertions that Lewis dose not disclose "to perform a comparison between the weight of contents (determined based on the scale weight) and a calculated weight that is determined based on objects recognized by an image recognition device.",  "the processor is configured to: … identify an object that is not a cause of the mismatch when the actual total weight and the calculated total weight are mismatched with each other" regarding claims 14, 16-19 and 34, “a processor, wherein the processor is configured to: … identify an object that is not a cause of the mismatch when the measured weight obtained from the scale and the weight determined based on the recognition result by the image recognition device are mismatched with each other" regarding claims 22-23, 25 and 28, "the alarm is configured to generate an alarm output in response to there being a mismatch between (a) a number of the objects at the prescribed location determined based on a recognition result by the image recognition device, and (b) a number of the objects detected by the detector [based on weights of the objects placed at the prescribed location measured by a scale]" and "a processor configured to identify an object that is not a cause of the mismatch between (a) the number of the objects at the prescribed location determined based on the recognition result by the image recognition device, and (b) the number of the objects detected by the detector [based on weights of the objects placed at the prescribed location measured by a scale]" regarding claims 30 and 32 are moot because these claim limitations are taught by the combination of Lewis and Davis as shown above.  Particularly, the combination of Lewis and Davis show a checkout system that uses measured product weight data [from a scale] for a plurality of products in comparison with an expected total weight for said plurality of products that are recognized based on image data.  Wherein, the weight of unidentified (mismatched) objects are what remains when the total weight of identified objects (not mismatched) is subtracted from a measured weight of the pile (total weight) at the checkout.  The applicant is reminded that the citation of Lewis and Davis need to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims 20-21, 26-27, 29 and 33 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Davis and DeRaedt in the invention of Lewis, as a whole.  
The applicant’s assertions that DeRaedt fails to supply the deficiencies of Lewis regarding the respective independent claims of dependent claims 20-21, 26-27, 29 and 33 are moot because these limitations are disclosed by Lewis in view of Davis as shown above.  The citation of Lewis, Davis and DeRaedt needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687